                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM M. WALLS,                           :
JAMES J. OAKES, and                         :   No. 40:20-cv-00782 MWB
FRANCIS X. OAKES,                           :
                                            :
              Plaintiffs,                   :
                                            :
       v.                                   :
                                            :
REPSOL OIL AND GAS USA, LLC,                :
                                            :
              Defendant.                    :

                      REPLY BRIEF IN SUPPORT OF
                    DEFENDANT’S MOTION TO DISMISS
      Defendant Repsol Oil & Gas USA, LLC, erroneously listed as “Repsol Oil

and Gas USA, LLC” (“Repsol”), hereby files the following Reply Brief in Support

of its Motion to Dismiss.

        I.   The Lease Does Not Require That the Pipeline be “Necessary,
             Incident, to, or Convenient for the Operation” of the Property or
             Neighboring Lands.
      Plaintiffs argue that the “necessary, incident to, or convenient” requirement

must apply to both the express rights conveyed in the Lease (e.g. pipelines, roads,

powerlines) and the non-expressed “other rights.” Plaintiffs’ Memorandum at pp.

12-13. Plaintiffs do not address the fact that such an interpretation would render the

Lease’s express grant of certain rights meaningless. If the parties intended the

“necessary, incident to or convenient” restriction to apply to both the express rights

and “other rights,” there would have been no need to identify the express rights. The
Lease would have simply granted Repsol “all rights and privileges necessary,

incident to or convenient for the operation of this land alone and cojointly with

neighboring lands.”

      Plaintiffs argue that the “necessary, incident to or convenient” restriction must

apply because otherwise Repsol would have “completely unlimited pipeline” rights.

Id. at p. 13. That is simply not true. Repsol’s rights under the Lease (including

operating the pipeline) are contingent on the Lease remaining in effect through

production or otherwise (e.g. delay rental payments to Plaintiffs). Accordingly, this

Court should dismiss Plaintiffs’ Complaint with prejudice.

       II.   There is Nothing in the Lease that Requires the Pipeline to
             Transport Natural Gas Produced Solely from the Chicken Hawk
             Unit.
      Even assuming arguendo that the pipeline must be “necessary, incident to or

convenient for the operation of this land alone and cojointly with neighboring lands,”

there is no requirement that the pipeline transport gas solely produced from the

Chicken Hawk Unit. See Lease attached to Brief in Support as Exhibit A at p. 1.

Nowhere in the granting clause does it reference any requirement that pipeline

transport gas solely from unitized property. Plaintiffs are asking this Court to

rewrite the Lease to replace “neighboring lands” with “unitized lands” and add the

word “solely.”




                                          2
      In their Memorandum in Opposition, Plaintiffs ignore the Lease’s use of

“convenient” to argue that the pipeline must transport gas solely from the Chicken

Hawk Unit. Plaintiffs offer no explanation on how a pipeline capable of transporting

natural gas from a well on their property (and the Chicken Hawn Unit) would not be

“convenient” for development of Plaintiffs’ property irrespective of whether it also

transports natural gas from other properties.

      Instead, Plaintiffs focus their attention on attempting to distinguish the facts

of this case from those in the Superior Court’s Felmont decision.           However,

Plaintiffs focus on nongermane aspects of that case, which were not the basis of the

Superior Court’s decision. First, Plaintiffs argue that this case does not involve a

spacing order from the Commission of Pennsylvania Oil and Gas Conservation.

Plaintiffs’ Memorandum at p. 18. The Superior Court specifically rejected the trial

court’s reliance on the spacing order to interpret the meaning of the oil and gas lease

agreement. Felmont Oil Corp v. Cavanaugh,, 446 A.2d 1280, 1282 (Pa. Super. Ct.

1982) (“The unitization of the Pineton Field by the Pennsylvania Commission does

not change the meaning of ‘neighboring lands’ under the lease.”) (emphasis

added).

      Second, Plaintiffs claim that Felmont “involved a pipeline that would carry

gas” from a well on the plaintiffs’ property. Plaintiffs’ Memorandum at pp. 18-19

(emphasis added). While it is true Felmont “involved” (i.e. referenced) such a


                                          3
pipeline, that was not the pipeline at issue. The issue was whether the lessee had the

right to construct a new “pipeline across a portion of [plaintiffs’] property to

transport gas produced from wells located in Drilling Unit No. 16 and 26 [i.e. units

that did not include plaintiffs’ property].” Felmont 446 A.2d at 1282. Third, the

Superior Court specifically rejected the plaintiffs’ attempt to rely on the unitization

clause of the lease to interpret “neighboring lands” to mean unitized property. Id. at

1284 (“There is no reference in paragraph four of the lease regarding ‘neighboring

lands.’ This paragraph merely provides that unitization will change the method by

which royalties are calculated.”). Here, as in Felmont, the granting clause used the

phrase “neighboring” property and not unitized property.

      Finally, Plaintiffs claim that Paragraph 11 of the Lease supports their

argument that the pipeline can be used to transport natural gas solely from the

Chicken Hawk Unit. Plaintiffs’ Memorandum at p. 21. Paragraph 11 states that

“Lessee shall upon completion of the first productive well upon said premises

make a diligent effort to obtain a pipeline connection[.]” Id. (emphasis from

Plaintiffs’ Memorandum). Nowhere in that Paragraph does it require that Repsol

connect to a pipeline on the property that transports natural gas solely from the

Chicken Hawk Unit. Accordingly, this Court should dismiss Plaintiffs’ Complaint

with prejudice.




                                          4
      III.   Conclusion

      For the reasons set forth in Defendant’s Brief in Support of its Motion to

Dismiss and above, this Court should dismiss Plaintiffs’ Complaint with prejudice.




Date: July 2, 2020                          Respectfully submitted,

                                             Babst, Calland, Clements and Zomnir,
                                             P.C.

                                             /s/ Joshua S. Snyder
                                             Mark K. Dausch, Esquire
                                             (to be admitted pro hac vice)
                                             Pa I.D. No. 205621
                                             mdausch@babstcalland.com
                                             Joshua S. Snyder, Esquire
                                             Pa I.D. No. 315845
                                             jsnyder@babstcalland.com
                                             Two Gateway Center, 6th Floor
                                             Pittsburgh, Pennsylvania 15222
                                             Phone: (412) 394-5400
                                             Fax: (412) 394-6576




                                        5
                          CERTIFICATE OF SERVICE

      I hereby certify that on July 2, 2020, a true and correct copy of the foregoing

Reply Brief in Support of Motion to Dismiss was served via the Court’s electronic

filing system to all registered users, including:

                              Douglas A. Clark, Esq.
                             The Clark Law Firm, PC
                                 1563 Main Street
                           Peckville, Pennsylvania 18452

                                Counsel for Plaintiffs



                                               /s/ Joshua S. Snyder




                                           6
